DETAILED ACTION

Response to Amendment
Claims 39-58 are pending in the application, with claims 49-57 withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 12/23/2021.

Election/Restrictions
Claim 39 is allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 4/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III is withdrawn.  Claims 49-57, directed to non-elected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 49-57 are re-joined, their status changed from “withdrawn”

Allowable Subject Matter
Claims 39-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 12/23/2021 with respect to amended instant independent claim 39 have been found persuasive.  Instant independent claim 39 discloses a lead acid battery separator including a porous membrane having a basis weight, electrical resistance, and puncture resistance as set forth in the claim, and having first and 
Miller in view of Whear and Planner are considered to be the combination of prior art references of record closest to the aforementioned limitations of the instant independent claim.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the structural limitations of the separator of the instant claims having the specific rib structure and corresponding spatial relation of ribs to surface structure and associated porous membrane characteristics as set forth in the instant independent claim.  At most the combination of Miller, Whear, and Planner discloses a lead acid battery having a separator with multiple ribs and dimensions distinct from that of the instant independent claim.
A further prior art search did not yield any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 39 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725